The offense is theft, a misdemeanor; the punishment a fine of two hundred dollars and confinement in jail for three days. *Page 270 
No bills of exception are brought forward. In overruling appellant's motion for a new trial, the court failed to grant an extension of time for filing the statement of facts. This being a misdemeanor, appellant was required to file the statement of facts and bills of exception within thirty days after the adjournment of court, unless before the expiration of that time the court, for good cause shown, extended the time within which the statement of facts and bills of exception might be filed. Art. 760, subdivision 5, C. C. P.; Stewart v. State, 2 S.W.2d 440. There appears in the transcript an order attempting to grant appellant thirty days additional time in which to file his bills of exception and statement of facts. This order is not dated and it is not shown that it was entered within the time allowed by law for filing the bills of exception and statement of facts. The thirty days allowed by statute expired on April 29, 1929. The statement of facts was filed on May 24, 1929. To be effective, the order extending the time should have been made before the expiration of April 29th. Stewart v. State, supra. The state's motion to strike the statement of facts from the record must be sustained.
Appellant fails to point out any fundamental error and no ruling of the trial court has been presented for review.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
              ON APPELLANT'S MOTION FOR REHEARING.